Motion for Rehearing Granted; Order filed November 27, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00941-CV
                                    ____________

                    HECTOR GAINES BARKLEY, III, Appellant

                                             V.

          TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee


                       On Appeal from the 122nd District Court
                              Galveston County, Texas
                        Trial Court Cause No. 10-CV-3087A


                                         ORDER

       On September 11, 2012, this court issued an opinion dismissing this appeal. On,
October 10, 2012, appellant filed a motion for rehearing. The motion is GRANTED.

       This court’s opinion filed September 11, 2012, is WITHDRAWN, and our
judgment of that date is VACATED.                 The appeal is ordered REINSTATED.
Appellant’s brief is due 30 days from the date of this order.

                                                         PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.